Title: From John Adams to François Adriaan Van der Kemp, 3 January 1803
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy January 3d 1803

I have recd your favor of the 15th of December.—I am not disappointed, through I regret the answer you have received from Mr Mifflin. I believe it impossible to get a Printer in America to undertake the publication of your Work. Such Studies are not to the Taste of our People. There is a Gentleman in Philadelphia, Mr Joseph Dennie, Editor of the Portfolio, who I believe would print it by parcells in his Paper, if you would request him to correct the Idiom of the Language in Some places, without altering the Sense.—He is very capable of it.—I advise you to get Mr Mifflin to Shew him the Manuscript.
Of the great Paine I Shall Say nothing: only that Lund Washington never had a Child.—A year or two will discover the Sentiments of America concerning Mr Paine.
I Sympathize with Mr Luzac, and wonder at Haan and Valkenar. But Excellence really transcendant cannot be forgiven. The Essay by a Society of Latin Authors, I Should be happy to See. If you will lend it to me by the Post I will return it by the Same Way. It must be an horrible beauty: as the Queen of England once Said to me “Mrs Siddons acted Jane Shore last night horribly well”
I never heard the Anecdotes you mention of Mr Harper or of Gen. Armstrong.—Nor did I ever hear of the Dialogue between Judge Morgan Lewis and Col. Troop.—The Doctrine that “The first Magistrate ought not to think or act for himself,” totally destroys our Constitution. A President is not elected to rule by his own fancy it is true: But he is or ought to be elected to rule According to his own Judgment and Conscience: however difficult it may be, when he happens to be opposed by his own Ministers in concert with a Party, in the Senate aided by influential Characters out of Doors. But of this too much already, for me.
I have a Son in Philadelphia, Thomas Boylston Adams by name, who I believe if you were to write a Line to him, would look over your Manuscript with pleasure and assist Mr Dennie in correcting the Idiom or the Press. He is in the practice of law.
I am, Sir with much esteem your / Friend and Servant

John Adams